Linda M. Tirelli, Esq.                                       Presentment Date: May 1, 2019
Tirelli Law Group, LLC                                       Presentment Time: 10:00 a.m.
50 Main Street, Suite 1265
White Plains, NY 10606
ltirelli@tw-lawgroup.com


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
WHITE PLAINS DIVISION
---------------------------------------------------------X
IN RE:
                                                                   Case No. 16-23308 (RDD)
Braulio Ramirez
                                                                   Chapter 13
                                    Debtors.
---------------------------------------------------------X


           NOTICE OF PRESENTMENT FOR VOLUNTARY DISMISSAL OF CHAPTER 13 CASE


         PLEASE TAKE NOTICE that upon the annexed Motion of Voluntary Dismissal of

Chapter 13 Case., the undersigned will present the annexed proposed Order to the court seeking

approval of the motion, to the Honorable Judge Robert D. Drain, United States Bankruptcy

Judge, Southern District of New York, for signature on May 1, 2019 at 10:00 A.M.

         PLEASE TAKE FURTHER NOTICE that unless written objections to the proposed

Order with proof of service, are filed with the Clerk of the Court and courtesy copies delivered to

the Bankruptcy Judge’s chambers at least three (3) days before the date of presentment there will

not be a hearing and the Order may be signed on default.

         PLEASE TAKE FURTHER NOTICE that if written objection is timely filed, the

Court will notify the moving and objecting parties of the date and time of the hearing and of the

moving party’s obligation to notify all other parties entitled to receive notice. The moving and
objecting parties are required to attend the hearing, and failure to attend in person or by counsel

may result in relief being granted or denied on default.


Dated: White Plains, New York
       April 24, 2019

                                                              /s/ Linda M. Tirelli
                                                              Linda M. Tirelli, Esq.
                                                              Attorney for Debtor
                                                              Tirelli Law Group, LLC
                                                              50 Main Street, Suite 1265
                                                              White Plains, New York 10606
                                                              Tel: (914) 732-3222
